Citation Nr: 0725298	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for schizophrenia with 
dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1981 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
paranoid schizophrenia with dysthymia.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his paranoid schizophrenia and 
dysthymia began during service or, in the alternative, a pre-
existing acquired psychiatric disorder was aggravated during 
service.  

The veteran's service medical records reveal that he reported 
a history of depression on his April 1981 Report of Medical 
History prior to induction.  The narrative portion of the 
Report listed "depression," and noted that the veteran 
"handles himself," and did not take medication for 
depression.  The service medical records do not reflect that 
the veteran was treated for depression during service, and 
there is no mention of depression or other psychiatric 
disability on the August 1984 separation examination.  

At his personal hearing before the undersigned in May 2007, 
the veteran testified that although he did not seek treatment 
for a psychiatric disability during service, he did get into 
trouble frequently.  Specifically, the veteran testified that 
he received quite a few warnings, two Article 15's, and his 
rank was reduced.  

In light of the notation of depression in April 1981, and the 
veteran's testimony regarding the trouble documented in his 
personnel file, the veteran should be examined to determine 
whether any pre-existing depression was aggravated during 
service.  Also, the examiner should opine as to whether the 
veteran's paranoid schizophrenia began during service.  

Additionally, the record reflects that the veteran is in 
receipt of disability compensation from the Social Security 
Administration (SSA) for paranoid schizophrenia.  The claims 
file does not contain records from the SSA showing the 
disabililty award or the medical evidence on which the SSA 
relied.  These records, to the extent available, should be 
obtained and associated with the claims file.  Once VA is put 
on notice that the veteran is in receipt of such benefits, VA 
has a duty to assist the claimant by obtaining these records.  
Woods v. Gober, 14 Vet. App. 214, 221-22 (2000).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims 
file.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for 
paranoid schizophrenia with dysthymia, 
not already associated with the claims 
file.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
likely etiology of any current 
psychiatric disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed psychiatric disorder.  The 
examiner should first identify what 
psychiatric disorder(s) are currently 
present, and should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current psychiatric disorder had its 
onset during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records, private medical records, 
and VA records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



